DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 thru 5 have been examined.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: From P[0088], reference character "θ" is not in the drawings.  From P[0120], reference character "Fd" is not in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because In Figures 29 and 31, Step 2950 in each, the step gives an option by asking "Has the parking been finished?".  For both the Yes and No responses, the method proceeds to step 2995, which is the end of the method.  If the method ends after step 2950, it is unclear the need for the decision to be made.  The examiner assumes the “No” response should direct the method to an earlier step of Figure 29 or 31, or a separate arrow and block to indicate a return to step 2705 of Figure 27 (as stated in P[0157]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: In P[0002] and P[0041], the translation word “(kokai)” should be removed.  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: In P[0021], the acronym/abbreviation "EPS" is used without providing the full wording (as was done with the other ECUs).  The full wording or meaning should be included to clearly indicate the meaning.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: An imaging apparatus configured to be capable of taking an image in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The imaging apparatus is interpreted as a camera (P[0035]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 thru 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a captured image” in line 12, while earlier in the claim “a captured image” is also recited in line 5.  It is unclear if this is a new captured image or the same captured image.  The examiner assumes it is the same captured image for continued examination.
Claim 1 recites “a vicinity” in line 13, while earlier in the claim “a vicinity” is also recited in line 6.  It is unclear if this is a new vicinity or the same vicinity.  The examiner assumes it is the same vicinity for continued examination.
Claim 2 recites “a predetermined number of times” in lines 2 and 3, while earlier in claim 1 “a predetermined number of times” is also recited in lines 22 and 23.  It is unclear if this is a new predetermined number of times or the same predetermined number of times.  The examiner assumes it is the same predetermined number of times for continued examination.
Claim 3 recites “a predetermined number of times” in lines 2 and 3, while earlier in claim 1 “a predetermined number of times” is also recited in lines 22 and 23.  It is unclear if this is a new predetermined number of times or the same predetermined number of times.  The examiner assumes it is the same predetermined number of times for continued examination.
Claim 3 recites “a feature point” in lines 3 and 4, while earlier in claim 2 “a feature point” is also recited in lines 3 and 4.  It is unclear if this is a new feature point or the same feature point.  The examiner assumes it is the same feature point for continued examination.
Claim 5 recites “a group of said registered feature points” in lines 4 and 5, while earlier in claim 1 “a group of said registered feature points” is also recited in lines 26 and 27.  It is unclear if this is a new group of said registered feature points or the same group of said registered feature points.  The examiner assumes it is the same group of said registered feature points for continued examination.
Allowable Subject Matter
Claims 1 thru 5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The reason for indicating allowable subject matter over the prior art of record is based on the limitations of claim 1 taken in a combined manner.  The closest prior art of record is Feijoo et al Patent Application Publication Number 2020/0339195 A1.  Feijoo et al disclose a method for automatically parking a vehicle in a parking slot involves manually driving the vehicle into the parking slot in a training step.  Thereafter automatically driving the vehicle into the parking slot in a replay step. Automatically driving the vehicle into the parking slot involves detecting information of features of the environment of the vehicle corresponding to the driven trajectory, matching feature descriptors of the detected features of the environment with feature descriptors stored in the digital map, and re-localizing the vehicle against the trajectory stored in the digital map in order to navigate the vehicle along the stored trajectory into the parking slot. Automatically driving the vehicle into the parking slot is repeated multiple times, and involves deleting a feature descriptor stored in the digital map if the number of matches does not exceed a threshold after a predefined number of repetitions.
Regarding claim 1, Feijoo et al, taken either individually or in combination with other prior art, fails to teach or render obvious  a parking assist apparatus having an imaging apparatus capable of taking an image of a surrounding of a vehicle, and a controller to extract feature points from a captured image where a region in which a driver of the vehicle desires to register a parking position and a vicinity thereof are captured.  The control further registers the extracted feature points in association with said parking position, and thereby register the parking position as a registered parking position.  When it is determined that at least one of the feature points is detectable from the captured image acquired from the imaging apparatus in a case when the vehicle is positioned in the vicinity of said registered parking position, calculate the registered parking position by detecting the feature points.  The controller further performs, as parking assist control, either one of control for automatically parking the vehicle in the calculated registered parking position or control for assisting in parking the vehicle in the calculated registered parking position.  When a non-detected situation has occurred consecutively a predetermined number of times, the controller erases the feature points from a group of the registered feature points.  The non-detected situation being a situation where one or more feature points among the registered feature points are not detected even once from the captured image while the parking assist control is being performed.  Newly extracting a same number of feature points as the erased feature points from the captured image, and registering the newly extracted feature points in association with the registered parking position.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662